       Case 3:20-cv-00683-JWD-EWD            Document 1      10/14/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA

BRENDA SANFORD                                    * CIVIL ACTION
                                                  *
VERSUS                                            * NO.:
                                                  *
WALMART INC.                                      * JURY TRIAL
                                                  *
*************************** ********* ***************


                                   NOTICE OF REMOVAL

 TO:     The Honorable Judges
         of the United States District Court
         for the Middle District of Louisiana

         Defendant, Walmart Inc., files this Notice of Removal pursuant to 28 U.S.C. §§

 1332 and 1441, and hereby removes this matter from the 21st Judicial District Court for

 the Parish of Livingston, State of Louisiana, to the docket of this Honorable Court on the

 grounds set forth below:

         1.   Plaintiff filed her Petition for Damages on September 14, 2020, against

 Walmart Inc. (See Plaintiff’s Petition for Damages, attached hereto and marked for

 identification as Exhibit “A”).

         2.   Walmart was served through its agent for service of process, CT

 Corporation, with a copy of the Citation and Petition on September 28, 2020. (See CT

 Corporation Service of Process Transmittal Notice and Citation attached hereto in globo

 and marked for identification as Exhibit “B”.)
     Case 3:20-cv-00683-JWD-EWD              Document 1      10/14/20 Page 2 of 5




       3.    The suit seeks damages from Walmart for personal injuries and damages

allegedly sustained by the plaintiff as a result of an incident that occurred at Walmart

Supercenter No. 935, located at 905 South Range Avenue, Denham Springs, Louisiana,

on August 26, 2019.

       4.    Plaintiff’s Petition for Damages alleges unspecified injuries as a result of the

plaintiff’s incident, which have required the plaintiff to seek medical treatment and incur

medical expenses.

       5.    Paragraph 10 of plaintiff’s Petition for Damages alleges that plaintiff’s

damages exceed $75,000.00, together with legal interest from date of judicial demand.

I.     REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT
       MATTER JURISDICTION PURSUANT TO 28 U.S.C. § 1332.

       6.    28 U.S.C. § 1332 provides federal district courts with concurrent original

jurisdiction in cases “where the matter in controversy exceeds the sum or value of

$75,000.00, exclusive of interest and costs, and is between - (1) citizens of different

States.”

       A.      THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00.

       7.    The Fifth Circuit has explained that for purposes of establishing removal

jurisdiction, a defendant may demonstrate that the amount in controversy exceeds

$75,000.00, “in either of two ways: (1) by demonstrating that it is ‘facially apparent’ from

the petition that the claim likely exceeds $75,000.00 or (2) ‘by setting forth the facts in

controversy-preferably in the removal petition, but sometimes by affidavit-that support a

finding of the requisite amount.’” Grant v. Chevron Phillips Chemical Co., 309 F.3d 864,

868 (5th Cir. 2002) (emphasis in original) (quoting Allen v. R & H Oil & Gas Co., 63

F.3d 1326, 1335 (5th Cir.1995)).
      Case 3:20-cv-00683-JWD-EWD               Document 1       10/14/20 Page 3 of 5




         8.     Plaintiff’s Petition for Damages specifically alleges damages that exceed the

amount of $75,000.00, and thus it is facially apparent from the Petition, that the amount

in controversy in this case exceeds the jurisdictional threshold for diversity jurisdiction.

         9.     While Walmart admits no liability, nor any element of damages, Walmart

has met its burden of showing that the amount in controversy is in excess of SEVENTY-

FIVE THOUSAND AND NO/100 ($75,000.00) DOLLARS, exclusive of interest and

costs.

          10.    The basis for removal is that the plaintiff claims that as result of her

accident at Walmart, she has sustained injuries, and that her damages are in excess of

$75,000.00.

                 B.      COMPLETE DIVERSITY

         11.     Walmart Inc. is a Delaware corporation with its principal place of business

in Bentonville, Arkansas and it is a publicly held company.

         12.     Plaintiff is a resident of and domiciled in the Parish of St. Helena, State of

Louisiana.

         13.      Accordingly, there is complete diversity of citizenship between the

 plaintiff and the only defendant.

II.      WALMART HAS SATISFIED THE PROCEDURAL REQUIREMENTS
         FOR REMOVAL.

         14.     This is a civil action over which the United States District Court for the

Middle District of Louisiana has concurrent original jurisdiction under the provisions of

28 U.S.C. § 1332, et seq., as the amount in controversy, evidenced by Plaintiff’s,

complaint, exceeds SEVENTY-FIVE THOUSAND AND NO/100 ($75,000.00)

DOLLARS, exclusive of interest and costs, and complete diversity exists between all
     Case 3:20-cv-00683-JWD-EWD                Document 1     10/14/20 Page 4 of 5




adverse parties.

       15.       Walmart was served with the Petition through its agent for service of

process, CT Corporation Systems, on September 28, 2020.

       16.       Jurisdiction is founded in the existence of diversity jurisdiction under 28

U.S.C. § 1332, which grants federal courts concurrent original jurisdiction over claims

where the matter in controversy exceeds the sum or value of SEVENTY-FIVE

THOUSAND AND NO/100 ($75,000.00) DOLLARS, exclusive of interest and costs,

and is between citizens of different States.

       17.       The 21st Judicial District Court for the Parish of Livingston, State of

Louisiana, is located within the Middle District of Louisiana pursuant to 28 U.S.C. §

98(a). Therefore, venue is proper in accordance with 28 U.S.C. § 1441(a) because it is

the “district and division embracing the place where such action is pending.”

       18.       No previous application has been made by Walmart in this case for the

relief requested herein.

       19.       Pursuant to 28 U.S.C. § 1446(a), a copy of the Petition is attached hereto

as Exhibit “A”; and, a copy of this Notice of Removal is being served upon counsel for

plaintiffs, and a copy is being filed with the Clerk of Court for the 21st Judicial District

Court for the Parish of Livingston, State of Louisiana.

       20.       Petitioner, Walmart Inc., desires and is entitled to trial by jury of all

issues herein.

       WHEREFORE, defendant, Walmart Inc., hereby removes this action from the 21st

Judicial District Court for the Parish of Livingston, State of Louisiana, to the docket of the

United States District Court for the Middle District of Louisiana.
     Case 3:20-cv-00683-JWD-EWD             Document 1        10/14/20 Page 5 of 5




                                             Respectfully submitted,

                                             /s/ Isidro René DeRojas______
                                             SIDNEY J. HARDY, T.A., Bar No. #1938
                                             ISIDRO RENÉ DEROJAS, Bar No. 18182
                                             CHRISTOPHER JAMES-LOMAX, Bar No. 37174
                                             P. SINNOTT MARTIN, Bar No. 37218
                                             McCRANIE, SISTRUNK, ANZELMO,
                                             HARDY, McDANIEL & WELCH
                                             909 Poydras Street, Suite 1000
                                             New Orleans, LA 70112
                                             Telephone: (504) 831-0946
                                             Facsimile: (800) 977-88210
                                             rderojas@mcsalaw.com
                                             Attorneys for Walmart Inc.


                             CERTIFICATE OF SERVICE

         I hereby certify that a copy of the above and foregoing pleading has been served

upon all counsel of record in this proceeding    by e-mail,      by facsimile,   by hand,

and/or       by United States mail, properly addressed and postage prepaid, on this 14th

day of October, 2020.


                                             /s/ Isidro René DeRojas______
                                                ISIDRO RENÉ DEROJAS
